Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to medical apparatus, classified at least in A61B 34/74, A61B 1/0051.
II. Claims 18-21, drawn to a method of treating a subject, classified at least in A61B 34/00.
The inventions are independent or distinct, each from the other because:
Inventions group I and II are directed to related inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, invention group II, claim 18 recited features such as -  affixing the medical device to a subject; recording the regulation of movement by the device; identifying the at least two time frames; and advancing the first bendable segment in the subject during at least one of the at least two time frames. Identifying the at least two time frames and advancing the first bendable segment in the subject during at least one of the at least two time frames can have a different design and mode of operation as compared to the invention of group I which does not include these features. The same features make group II as mutually exclusive; and (3) unobvious variants when compared with invention group I.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification, as shown above;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Telephonic Election
During a telephone conversation with attorney Patrick Avakian on 08 August 2022, a provisional election was made to prosecute the invention of group I.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims  18-21 are withdrawn from further consideration by the examiner, under 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. 
The claims 1, 6, 7, 10, 18, recite driving units at various instances.   
Therefore, the driving units must be shown or the feature(s) canceled from the claim(s). 
The claims 1, 6, 7, 8, 9, 10, 11, 13, 14, 18, and 21, recite bendable segments at various instances.
Therefore, the bendable segments must be shown or the feature(s) canceled from the claim(s). 
The claims 1, 12, 13, 14, 15, 18, recite sheath at various instances.   
Therefore, the sheath must be shown or the feature(s) canceled from the claim(s). 
Claim 16 recite a biopsy tool, an endoscope, a camera, clamps, a grasper, and scissors, staplers. Therefore, these elements must be shown or the feature(s) canceled from the claim(s). 

 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “ the regulation by the device” in line 8. There is an inappropriate antecedent base in this limitation. Appropriate correction is required.
Claim 1 recites “the at least one bendable segment”, in line 9. There is an inappropriate antecedent base in this limitation. Appropriate correction is required.
Claim 12 recites “the controller is configured to dislocate from the sheath” in line 2. It is unclear regarding what the applicant mean by “dislocate from the sheath”. If the controller is dislocated would it work? Further , the sheath is not shown in the drawings. Therefore, the meaning and scope of the claim is unclear. Appropriate correction is required. 
Accordingly, the claim has not been examined. 
Claims 2-17 are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, 13-17, is/are rejected under 35 U.S.C. 102 as being anticipated by Hunter (US 20150011830).
Regarding claim 1, Hunter  discloses a medical apparatus (Endoscope 100; FIG. 1; para [0044]) comprising: 
a driving unit (motor module 103; para [0044]); 
a single sheath (a flexible outer endoscope sheath 172; para [0044]) that includes at least a first bendable segment (FIGS. 2A, 3A; a plurality of turning module elements 146; para [0038]) which is bendable by the driving unit; 
a controller (motor section body 315; FIG. 3B; para [0053]) configured to send a control signal to the driving unit for bending the first bendable segment; and 
a device (FIG. 2A;  haptic feedback system, 380; with Force sensor 155; Force sensors measure and indicate the level of force applied to the tissue by the tip; Force sensor 394; FIG. 3D describes interconnection; para [0058]; Force applied to the tissue is controlled based on feedback, FIG. 3D, Para [0056], thus, motion of the tissue is regulated. ) for regulating involuntary motion in a subject; 
wherein the regulation by the device defines at least two time frames, and wherein the driving unit bends the at least one bendable segment during at least one of the at least two time frames (Bending angle of the endoscope is defined in two time frames; FIGS. 21A-21B; para [0034]-[0035]).
Regarding claim 2, Hunter discloses a sensor configured for measuring a change in position in the subject (Sensor 392 measures the change in position of the endoscope with respect to the tissue; para [0058]; Tip module 1808 with camera measures position of the subject. FIGS. 18-19; Para [0099]).
Regarding claim 3, Hunter discloses wherein the sensor for measuring the change in position is configured to measure voluntary or involuntary movement (Since the force applied to the tissue is controlled based on feedback, both the voluntary or involuntary movements can be measured. Para [0056]; Tip module 1808 with camera measures position of the subject. FIGS. 18-19; Para [0099]; Sensor 392 measures the change in position of the endoscope with respect to the tissue; para [0058]).
Regarding claim 4, Hunter discloses wherein the change in position measured in the subject is from digestion (Endoscope is used to measure gastrointestinal movement; para [0082]).
Regarding claim 6, Hunter discloses a second bendable segment which is bendable by the driving unit (A plurality of turning module elements 146; FIGS. 2A, 3A).
Regarding claim 7, Hunter discloses wherein the driving unit can independently control the first bendable segment and second bendable segment (Each of the bending elements are independently controlled to achieve the bending as shown in FIG. 1.).
Regarding claim 8, Hunter discloses wherein the controller (FIG. 2A; Para [0038]) is configured to control the first bendable segment independent of the second bendable segment (The force exerted by the distal end of the endoscope, i.e., segments in the distal end, is maintained below a threshold value so that perforation by the distal end on the tissue could be avoided. Para [0082]), while a force is applied from the controller to the second bendable segment via the driving unit in order to maintain a shape of the second bendable segment (FIG. 2A; Para [0093]).
Regarding claim 9, Hunter discloses a third bendable segment (More than two bendable segments; FIG. 1) which is bendable by the driving unit.
Regarding claim 13, Hunter discloses wherein the sheath further comprises an outer wall (Outer sheath 111. Para [0044]) covering at least the first bendable segment.
Regarding claim 14, Hunter discloses wherein the outer wall is configured to attach  (Outer sheath 111; FIGS. 1, 3A; Para [0044]) to the first bendable segment and provide flexible support to the sheath.
Regarding claim 15, Hunter discloses wherein the sheath comprises a hollow cavity (Outer sheath 111; FIG. 3A) extending the length of the sheath for insertion of a medical tool.
Regarding claim 16, Hunter discloses where in the medical tool is an endoscope (endoscope 100; FIG. 2A).
Regarding claim 17, Hunter discloses wherein the at least two time frames are repeatable in the subject (Bending angle of the endoscope is defined in two time frames; FIGS. 21A-21B; para [0034]-[0035]. The time frames are repeatable because the measurement is continuous.).

Claim(s) 1, 5 is/are rejected under 35 U.S.C. 102 as being anticipated by Nearman (US 20100261968).
Regarding claim 1, Nearman discloses a medical apparatus (laryngoscope 100, 700) comprising: 
a driving unit (medium/fine control component 116, 110; FIG. 1); 
a single sheath (Sheath of main blade 106) that includes at least a first bendable segment (a proximal blade 108; FIG. 1; para [0045]) which is bendable by the driving unit; 
a controller (Medium control component 116; FIG. 1; Para [0045]) configured to send a control signal to the driving unit for bending the first bendable segment; and 
a device for regulating involuntary motion in a subject (Fine control 118 and medium control 116 control move/adjust the laryngeal portion/oral cavity.); 
wherein the regulation by the device defines at least two time frames, and wherein the driving unit bends the at least one bendable segment during at least one of the at least two time frames (The curvature of the laryngoscopic blade 104 can change in real time while in the oral cavity via the controls to accommodate for normal variations in airway anatomy or pathologic airway conditions (e.g., tumors). Para [0041]; Real time control would require to work in several time frames. ).
Regarding claim 5, Nearman discloses wherein the device is a ventilator (Airway management apparatus 100 is a ventilator because it can help ventilate air by creating space for airways. Para [0034]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US 20150011830) in view of Brock (US 20070239170).

Regarding claim 10, Hunter does not expressly disclose wherein the driving unit can independently control the first bendable segment, second bendable segment and third bendable segment.
Analogous art Brock is directed to a medical probe and medical system and teaches wherein the driving unit (mechanically drivable mechanism 26; para [0073]) can independently control the first bendable segment, second bendable segment and third bendable segment (Shafts L1, L2 and L3 are independently controlled by the controller 2. Para [0112]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter to control the bendable segments independently as taught by Brock so that distal end of the device could be independently driven (para [0112] of Brock) and shape of the sheath could be fine adjusted.
Regarding claim 11, Hunter does not expressly disclose wherein the first bendable segment and the second bendable segment are configured to independently change a respective bending angle and a respective bending plane in a three dimension space.
Brock teaches wherein the first bendable segment and the second bendable segment are configured to independently change a respective bending angle and a respective bending plane in a three dimension space (Shafts L1, L2 and L3 are independently controlled by the controller 2. Para [0112]; In view of FIGS. 3A-3C, the angle and bending plane are also changed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter to control the bendable segments independently as taught by Brock so that distal end of the device could be independently driven (para [0112] of Brock) and shape of the sheath could be fine adjusted.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892. For example, Borst is directed to selectively controlling the movement of the tissue engaging members.

No claims have been allowed in this Office Action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        09/10/2022